286 S.C. 432 (1985)
334 S.E.2d 121
The STATE, Respondent,
v.
Donnie CLARK, Appellant.
22360
Supreme Court of South Carolina.
Heard June 4, 1985.
Decided August 9, 1985.
Everett Hope Garner, and S.C. Office of Appellate Defense, Columbia, for appellant.
Atty. Gen. T. Travis Medlock, Asst. Atty. Gen. Harold M. Coombs, Jr., and Staff Atty. Amie L. Clifford, and Sol. James C. Anders, Columbia, for respondent.
Heard June 4, 1985.
Decided Aug. 9, 1985.
Per Curiam:
Appellant was convicted of conspiracy to housebreak. He alleges the trial court erred in admitting the confession of his co-defendant without sufficiently redacting references to appellant. We agree but affirm.
*433 Appellant Clark was found near the scene of the attempted housebreaking at 3:00 a.m. He was apprehended as he drove his truck away with the headlights off.
When originally questioned, he denied knowing his co-defendant. Later it was determined the two were cousins. He admitted his co-defendant told him of the larceny plans, but denied any participation in them.
Appellant alleges he was near the scene in the middle of the night to go through the garbage dump which would help soothe him after an argument with his wife.
While we agree it was error to admit the co-defendant's statement without proper reaction, we hold there was ample evidence without the statement to support appellant's conviction of conspiracy.
Affirmed.